DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 5/18/2021 was received and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 introduces the element “a steering gear housing”.  Claim 12 then introduces “a steering gear housing”.  It is unclear whether the “housing” in claim 12 is referring to claim 1 or is a separate “housing”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (DE 102005045296 A1).
Regarding claim 1, Kramer teaches an axle support (1) for a motor vehicle, having 
at least two longitudinal members (12, 13), 
at least one cross member (14) joining together the longitudinal members (12, 13), at least two attachment points (See through-holes along section line AA in Figures 1 and 2) for attaching a steering gear housing (15a) to the axle support (1) and a device (11a, 11b) for positioning the steering gear housing (15a) on the axle support (1) prior to mounting of the steering gear housing (15a) on the axle support (1),
characterised in that the device for positioning the steering gear housing (15a) has at least two mounts (11a, 11b), one mount (11a or 11b) of which being attached to one of the longitudinal members (12 or 13) and/or the cross member (14) and another mount (11a or 11b) of the mounts being attached to another of the longitudinal members (12 or 13) and/or the cross member (14), wherein the respective mount has at least two indentations (top red arrow, in figure below, shows indentation) for receiving positioning protrusions (15b, 15c; bottom red arrow) provided on the steering gear housing. 
In addition, Applicant's claim of a “device for positioning the steering gear housing on the axle support prior to mounting of the steering gear housing on the axle support" (emphasis added) is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in DE 10 2005 045 296.

    PNG
    media_image1.png
    358
    500
    media_image1.png
    Greyscale

Regarding claim 2, Kramer teaches the axle support (1) above characterised in that the attachment points (See through-holes along section line AA in Figures 1 and 2) for attaching the steering gear housing (15a) are arranged in the mounts (11a, 11b) having the indentations (See top red arrow in Figure 1 above) for receiving the positioning protrusions (15b, 15c).
Regarding claim 4, Kramer teaches the axle support (1) above characterised in that at least one of the indentations (See top red arrow in Figure 1 above) for receiving one of the positioning protrusions (15b, 15c) has a straight inner contour section (See top red arrow in Figure 1 above), constituting a middle section of the inner contour of the indentation.
Regarding claim 5, Kramer teaches the axle support (1) above characterised in that the attachment points (See through-holes along section line AA in Figures 1 and 2) for fastening the steering gear housing (15a) are implemented as through-holes in the mounts (11a, 11b) having the indentations (See top red arrow in Figure 1 above) for receiving the positioning protrusions (15b, 15c).
Regarding claim 12, Kramer teaches the axle support (1) above having a steering gear housing (15a) provided with positioning protrusions (15b, 15c), received in the indentations (See top red arrow in Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (DE 102005045296 A1).
Regarding claim 3, Kramer does not explicitly disclose an axle support characterised in that at least one of the indentations for receiving one of the positioning protrusions has a V-shaped, concave or arc-shaped inner contour. However, it would have been an obvious matter of design choice to make the indentations for receiving one of the positioning protrustions of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 13, Kramer does not explicitly disclose an axle support characterised in that the positioning protrusions are peg-shaped. However, it would have been an obvious matter of design choice to make the positioning protrusions of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 6-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included references teach axle support systems of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY E YOUNG/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614